Title: June 30th. 1770. Saturday.
From: Adams, John
To: 


       Arose not very early and drank a Pint of new Milk and set off. Oated my Horse at Newbury. Rode to Clarks at Greenland Meeting house, where I gave him Hay and Oats, and then set off for Newington. Turned in at a Gate by Colonel March’s, and passed thro two Gates more before I came into the Road that carried me to my Uncles. I found the old Gentleman in his 82d. Year, as hearty and alert as ever, his Son and daughter, well—their Children grown up, and every Thing strange to me. I find I had forgot the Place. It is 17 Years I presume since I was there. My Reception was friendly, cordial, and hospitable, as I could wish. Took a chearfull, agreable Dinner, and then Sat off for York, over Bloody Point Ferry, a Way I never went before, and arrived at Woodbridges 1/2 Hour after Sunset.
       I have had a very unsentimental Journey, excepting this day at Dinner Time. Have been unfortunate eno, to ride alone all the Way, and have met with very few Characters or Adventures.
       Soon after I alighted at Woodbridges in York, Mr. Winthrop, Mr. Sewall and Mr. Farnum, returned from an Excursion they had made to Agamentacus, on a Party of Pleasure. It is the highest Mountain in this Part of the World, seen first by Sailors coming in from sea. It is in the Town of York, about 7 miles from the Court House. The Talk much, this Evening, of erecting a Beacon upon it.
       I forgot Yesterday to mention, that I stopped and enquired the Name of a Pond, in Wenham, which I found was Wenham Pond, and also the Name of a remarkable little Hill at the mouth of the Pond, which resembles a high Loaf of our Country brown Bread, and found that it is called Peters’s Hill to this day, from the famous Hugh Peters, who about the Year 1640 or before, preached from the Top of that Hillock, to the People who congregated round the Sides of it, without any Shelter for the Hearers, before any Buildings were erected, for public Worship.
       By accidentally taking this new rout, I have avoided Portsmouth and my old Friend the Governor of it. But I must make my Compliments to him, as I return. It is a Duty. He is my Friend And I am his. I should have seen enough of the Pomps and Vanities and Ceremonies of that little World, Portsmouth If I had gone there, but Formalities and Ceremonies are an abomination in my sight. I hate them, in Religion, Government, Science, Life.
      